Citation Nr: 1814216	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-44 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, including secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In June 2014, October 2016, and October 2017, the Board remanded this matter for additional development.  The RO has substantially complied with the Board's prior remands in this matter, and no argument to the contrary has been received.

The issues of entitlement to service connection for left knee, right Achilles, and bilateral hip disabilities are the subject of a pending Board hearing request, and will be addressed by a separate Board decision at the appropriate time, as necessary.


FINDING OF FACT

The Veteran's current low back disability, diagnosed as degenerative disc disease with protrusion at L5-S1, was not shown during his military service or for years thereafter, and there is no competent evidence linking this condition to his military service or injuries incurred therein.



CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability, including secondary to service-connected right knee disability, have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2017). Further,     a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 38 C.F.R. § 3.310 (2017).

The Veteran filed his present claim seeking service connection for a low back disability in December 2008.  Specifically, he claimed that this condition was caused or aggravated by his service-connected right knee disability.

A review of the Veteran's claims file reveals that he currently has a low back disability, diagnosed as degenerative disc disease with protrusion at L5-S1.  Accordingly, the Board's decision herein shall focus on whether his current         low back disability is related to his military service or his service-connected         right knee disability.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a current low back disability.

The Veteran served on active duty in the United States Coast Guard from November 1989 to March 1993. A review of his service treatment records revealed that he sought treatment for left lower back pain in December 1991.  The treatment report listed a diagnosis of lower back strain.  No follow up treatment or complaints of low back   pain were indicated.  The Veteran's separation examination, performed in January 1993, listed his spine as normal.  On a medical history report, completed at that time, the Veteran denied any history of recurrent low back pain.

No treatment for low back disability was shown or alleged to have occurred during the first post service year.  Following his separation from service, the first post service treatment report showing treatment for low back pain was in August 2000, over 7 years after his separation from military service.

In support of his claim, the Veteran submitted an October 2008 medical opinion from his private physician.  The private physician opined that the Veteran had been walking in a poor posture due to his right knee disability, and that this was      a contributing cause to his back pain and subsequent disc herniation.  The private physician did not provide any rationale in support of this opinion other than noting that the Veteran did not have any problems with his back until his knee started giving him a hard time.  It is also unclear what records, if any, were considered by the private physician in rendering this opinion. The Veteran has also submitted a private medical opinion dated in August 2014.  This opinion indicated that the Veteran's low back disability was at least as likely as not related to his inservice right knee injury.  No supporting rationale was offered in support of this opinion. As such, these opinions are afforded little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support  its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Standing in contrast to these opinions, is the December 2016 VA medical opinion, along with a supplemental opinion in December 2017.  Following a review of    the Veteran's claims file and the physical examination report, the VA examiners opined that it was less likely than not that the Veteran's current low back disability was related to his military service.  In support of this opinion, the VA examiners noted that the Veteran was treated on one occasion for low back strain during service, that subsequent service treatment records were silent as to this condition, that his separation examination noted that he had a normal spine, and no continuity of treatment was shown following service.  

The VA examiners also opined that the Veteran's current low back disability      was less likely as not caused by or aggravated beyond normal progression 
by his service-connected right knee disability, to include gait disturbance.             In support of this opinion, the VA examiners noted that there is neither peer    reviewed evidence in medical literature, consensus in the medical community,      or evidence in this specific case that supports a causal/aggravation relationship between these conditions.  The 2017 VA examiner further noted that the October 2008 private medical opinion was speculative and not based on review of medical literature.  As the VA examiners' opinions were provided following examination   of the Veteran and review of the claims file, and provided adequate rationale for the conclusions reached, they are afforded great probative weight.  See Id.

The Veteran as a layperson has not been shown to be capable of linking his       current low back disability to his military service or his service-connected              right knee disability, as such matters requires medical expertise to determine.       See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting
general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his statements regarding causation are not competent medical evidence. The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Additionally, while the Veteran submitted a medical article pertaining to limping and back pain, such article is not specific to the Veteran, and is of limited probative value.  Moreover, the article ultimately concludes that clinical data related to the incidence of back pain in the general population for individuals walking with a  limp are limited and inconclusive, which tends to support the VA examiners' conclusions.   

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for a low back disability, including secondary to service-connected right knee disability, is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


